Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application filed November 9, 2020.
The effective filing date of this AIA  application is seen as December 24, 2019, the date of the earliest priority application (United States patent application serial number 16/726,815 now U.S. Patent No. 10,895,685).
The claims originally filed November 9, 2020 are entered, currently outstanding, and subject to examination.
This action is in response to the filing of April 21, 2022.
No changes were made to the claims.
Claims 1-20 are currently pending.
No claims have been amended.
No claims have been cancelled.
Claims 13-20 are withdrawn per Applicant’s election.
No claims have been added.
Claims 1-12 are currently outstanding and subject to examination.
This is a non-final action and is the first action on the merits.
Allowable subject matter is indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Election/Restrictions
Applicant's election with traverse of Invention A in the reply filed on April 21, 2022 is acknowledged.
Having elected invention A, claims 1-12 are outstanding and subject to examination while the remaining claims (13-20) have been withdrawn.
Applicant argued:
Notwithstanding the propriety of the restriction requirement is discretionary on the part of the Examiner. The applicant respectfully submits that the claims 13-17 claim a planar optical waveguide for transporting light from a micro-projector while the augmented reality display as claimed in the claims 1-12 comprises the planar optical waveguide with the micro-projector. In other words, the Invention A, claims 1-12, and the Invention B, claims 13-17, claim the same subject matter. In addition, the method of transporting light from a micro-projector as claimed in claims 18-20 includes steps of diffracting and out-coupling the light from the planar optical waveguide as claimed in claims 1-17 and therefore it would appear that a search and examination of the entire application can be conducted without a serious burden on the Office.
The serious search burdens were addressed in the restriction requirement. Applicant has not addressed those here and so examiner’s arguments are not rebutted.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 21, 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Applicant should check the claims closely for all structures, steps, and relationships to ensure that they are present in the drawings.
The following must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Claim(s)
Feature Not Shown
10
"fixed in-coupling position and have a plurality of out-coupling positions around said fixed in-coupling position"
The in-coupling and out-coupling positions are not seen.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The following claims are objected to because of the indicated informality/ies:
Claim(s)
Informality/ies
10-12
In claim 10, "said plurality of coupling out pints" in the last clause appears to be a typographical error. “Pints” seems to be an aberrant expression of “position” and is treated as such.

Appropriate correction is required.

Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning. MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2019/0041634 of Popovich et al. (Popovich).
With respect to claim 1, Popovich discloses an augmented reality display (¶¶ 4, 5, 163, 233, "augmented reality"), comprising:
a micro-projector for light output (light source 112, ¶ 166, Figs. 1-2); and
a planar optical waveguide configured for transporting the light output from said micro-projector (¶ 212, "The design eliminates refractive optics and provides a monolithic, planar architecture that can be manufactured cost-effectively and reliably using a holographic printing process."),
wherein said planar optical waveguide comprises an optical waveguide substrate which is a transparent plane parallel waveguide (¶ 6, "The parallel glass plates used to form the HPDLC cell provide a total internal reflection (TIR) light guiding structure." ¶ 166, waveguide 100), and
a functional grating element coupled to said optical waveguide substrate (imaging grating 101),
wherein said functional grating element is a two-dimensional grating having two grating directions having a predetermined angle therebetween (¶ 166, "In one embodiment of the invention shown in FIG. 1C the imaging grating may comprise a two-dimensional array 122 of SBG lens elements 123, each element having optical power in two orthogonal planes."),
wherein a refractive index of said parallel waveguide is in the range of 1.4-2.2 (as with Applicant’s disclosure, use of glass in Popovich provides the same/similar refractive index) and a thickness of said parallel waveguide is in the range of 0.3-2.5 mm (¶ 247, "A waveguide thickness of 1 mm is assumed.").
With respect to claim 10, Popovich as set forth above discloses the augmented reality display, as recited in claim 1, including one wherein
said functional grating element is preset with a fixed in-coupling position and have a plurality of out-coupling positions around said fixed in-coupling position,
wherein each of said fixed in-coupling position and said plurality of coupling out pints comprises one or more grating members.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 3 are rejected under 35 U.S.C. § 103 as being unpatentable over Popovich as set forth above in view of U.S. Patent Application Publication No. 2018/0011237 of Fattal (Fattal).
With respect to claim 2, Popovich as set forth above discloses the augmented reality display, as recited in claim 1, including one wherein
said optical waveguide substrate has a top surface (per the figures, incl. Fig. 1(A)).
Popovich as set forth above does not disclose:
wherein said two-dimensional grating is integrally protruded from said top surface of said optical waveguide substrate.
Fattal discloses a three-dimensional (3d) electronic display that includes:
wherein a two-dimensional grating is integrally protruded from a top surface of an optical waveguide substrate.
Fattal, Fig. 1B.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a protruding grating along the lines of Fattal in a system according to Popovich as set forth above in order to provide light exit points either in substitution of or in addition to gratings already present. This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (a display for a user’s eye). MPEP § 2141(III). This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:
wherein said two-dimensional grating is integrally protruded from said top surface of said optical waveguide substrate.
With respect to claim 3, Popovich in view of Fattal as set forth above discloses the augmented reality display, as recited in claim 1, including one wherein
said optical waveguide substrate has a groove at a top thereof,
wherein said two-dimensional grating is formed in said groove of said optical waveguide substrate.
Fattal, Fig. 1A.

Allowable Subject Matter
Claims 4-9, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowability:
The prior art does not teach or suggest
the specific grating member features used in an augmented reality display.
No references were found that supported these features.
The cited references are seen as providing the closest related art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant’s publication US 20210191038 A1 of June 24, 2021 is cited.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have elements related to Applicant’s disclosure and/or claims or are otherwise associated with the other cited references, particularly with respect to planar waveguides and relevant display systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571. The examiner can normally be reached most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
May 6, 2022